DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corbett (4,521,154).
Corbett discloses a heat dissipation fan, comprising: a housing (an annealing furnace; col. 1, lines 5-7); a hub 13 rotatably disposed in the housing; and a blade structure disposed at a surrounding edge of the hub to be rotated with the hub (Fig. 4), wherein the blade structure has a plurality of blades 15, when the heat dissipation fan is operated, two adjacent blades of the blade structure form at least one flow path, and the flow path has a reduction section away from the hub (see annotated Fig. 1 below).




[AltContent: textbox (Connecting portion)]
[AltContent: arrow][AltContent: textbox (Second reduction section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First reduction section)]
    PNG
    media_image1.png
    743
    1092
    media_image1.png
    Greyscale

	Annotation of Fig. 1 of Corbett .

Regarding claim 2, the blade structure further comprises at least one ring body 22 connected to the blades, and the blades comprise a plurality of first blades 15 connected to the hub and a plurality of second blades 18 not connected to the hub (Fig. 1).
Regarding claim 3, each of the second blades 18 is located between two adjacent first blades 15 to form a first divided path, a second divided path, a first reduction section, and a second reduction section, the first reduction section is located at the first divided path, the second reduction section is located at the second divided path, and the first reduction section and the second reduction section are staggered from each other along a radial direction of the hub (Fig. 1 above).
Regarding claim 12, the blade structure further comprises: a ring body 22 connected to the blades (Fig. 1 above; and a partition (blade 18) disposed at the ring body, wherein the partition is located between two adjacent blades and is located at an end of the blades away from the hub.

Regarding claim 14, the heat dissipation fan is a centrifugal fan (Fig. 4; col. 1, lines 4-5).

Claims 1-3, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (2011/0176916).
Liang discloses a heat dissipation fan, comprising: a housing 120 (Fig. 2); a hub 140 (Fig. 3) rotatably disposed in the housing; and a blade structure disposed at a surrounding edge of the hub to be rotated with the hub, wherein the blade structure has a plurality of blades 142; when the heat dissipation fan is operated, two adjacent blades of the blade structure form at least one flow path, and the flow path has a reduction section away from the hub (see annotated Fig. 1 below).

[AltContent: textbox (Second reduction section)][AltContent: arrow][AltContent: textbox (First reduction section)][AltContent: arrow]	
    PNG
    media_image2.png
    727
    574
    media_image2.png
    Greyscale

		Annotation of Fig. 3 of Liang et al. 

Regarding claim 2, the blade structure further comprises at least one ring body 144 connected to the blades, and the blades comprise a plurality of first blades 147 connected to the hub and a plurality of second blades 146 not connected to the hub (Fig. 3 above).
Regarding claim 3, each of the second blades 146 is located between two adjacent first blades 147 to form a first divided path, a second divided path, a first reduction section, and a second reduction section, the first reduction section is located at the first divided path, the second reduction section is located at the second divided path, and the first reduction section and the 
Regarding claim 6, the ring body 144 is connected to a bottom of the first blades and a bottom of the second blades (Fig. 3 above).
Regarding claim 14, the fan is a centrifugal fan (Fig. 3 above).

Claims 1-4, 6, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuki et al. (8,292,588).
Otsuki discloses a heat dissipation fan, comprising: a housing (Fig. 1); a hub 11 (Fig. 2) rotatably disposed in the housing; and a blade structure disposed at a surrounding edge of the hub to be rotated with the hub, wherein the blade structure has a plurality of blades 121; when the heat dissipation fan is operated, two adjacent blades of the blade structure form at least one flow path, and the flow path has a reduction section away from the hub (see annotated Fig. 1 below).






[AltContent: arrow][AltContent: textbox (Second reduction section)][AltContent: textbox (First reduction section)][AltContent: arrow]	
    PNG
    media_image3.png
    640
    695
    media_image3.png
    Greyscale

		Annotation of Fig. 2 of Otsuki et al.

Regarding claim 2, the blade structure further comprises at least one ring body 123 connected to the blades, and the blades comprise a plurality of first blades 121 connected to the hub and a plurality of second blades 122 not connected to the hub (Fig. 2 above).
Regarding claim 3, each of the second blades 122 is located between two adjacent first blades 121 to form a first divided path, a second divided path, a first reduction section, and a second reduction section, the first reduction section is located at the first divided path, the second reduction section is located at the second divided path, and the first reduction section and the second reduction section are staggered from each other along a radial direction of the hub (Fig. 2 above).

Regarding claim 6, the ring body is connected to a bottom of the first blades and a bottom of the second blades (Fig. 13).
Regarding claim 10, the blades comprise a plurality of first blades 121 connected to the hub, a plurality of second blades 122 not connected to the hub, and a connecting portion 123 connected between the first blades and the second blades, the connecting portion is connected between an end of the first blades away from the hub and an end of the second blades far from the hub, and the second blades are located between two adjacent first blades (Fig. 2 above).
Regarding claim 11, the first blades 121, the second blades 122, and the connecting portion 123 are integrally formed (as seen in Fig. 2) from a metallic material (col. 3, lines 7-8).
Note that the claim is treated as a product-by-process claim wherein how the blade is formed is not given patentable weight.
Regarding claim 14, the fan is a centrifugal fan (Fig. 1).
Regarding claim 15, the blades are metal blades (col. 3, lines 7-8).

Claims 1-3, 5, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (2021/0071681).
Hsu discloses a heat dissipation fan, comprising: a housing 71 (Fig. 5A); a hub 2 rotatably disposed in the housing; and a blade structure disposed at a surrounding edge of the hub to be rotated with the hub (Fig. 1C), wherein the blade structure has a plurality of blades 3, when the heat dissipation fan is operated, two adjacent blades of the blade structure form at least one 
[AltContent: textbox (Connecting portion)][AltContent: arrow][AltContent: textbox (Second reduction section)][AltContent: textbox (First reduction section)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image4.png
    655
    534
    media_image4.png
    Greyscale


		Annotation of Fig. 1A of Hsu et al. 

Regarding claim 2, the blade structure further comprises at least one ring body 5 connected to the blades, and the blades comprise a plurality of first blades 3 connected to the hub and a plurality of second blades 4 not connected to the hub (Fig. 1A above).
Regarding claim 3, each of the second blades 4 is located between two adjacent first blades 3 to form a first divided path, a second divided path, a first reduction section, and a second reduction section, the first reduction section is located at the first divided path, the second 
Regarding claim 5, the ring body 5 passes through the first blades and the second blades to divide the flow path into layers along an axial direction, and the axial direction and an axis of rotation of the hub are consistent (Fig. 1A above).
Regarding claim 10, the blades comprise a plurality of first blades 3 connected to the hub, a plurality of second blades 4 not connected to the hub, and a connecting portion connected between the first blades and the second blades (Fig. 1A above), the connecting portion is connected between an end of the first blades away from the hub and an end of the second blades far from the hub, and the second blades are located between two adjacent first blades.
Regarding claim 12, the blade structure further comprises: a ring body 5 connected to the blades; and a partition 4 disposed at the ring body, wherein the partition is located between two adjacent blades and is located at an end of the blades away from the hub (Fig. 1A above).
Regarding claim 13, the partition and the two adjacent blades form a first divided path, a second divided path, a first reduction section, and a second reduction section respectively located on two opposite sides of the partition, the first reduction section is located at the first divided path, the second reduction section is located at the second divided path, and positions of the first reduction section and the second reduction section are consistent with each other along a radial direction of the hub (Fig. 1A above).
Regarding claim 14, the heat dissipation fan is a centrifugal fan (Fig. 5A).

s 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagamatsu (2007/0098571).
Nagamatsu discloses a heat dissipation fan, comprising: a housing 111 (Fig. 1); a hub 321 (Figs. 1, 2) rotatably disposed in the housing; and a blade structure disposed at a surrounding edge of the hub to be rotated with the hub, wherein the blade structure has a plurality of blades 221, when the heat dissipation fan is operated, two adjacent blades of the blade structure form at least one flow path, and the flow path has a reduction section away from the hub (see annotated Fig.4 below).


	
[AltContent: textbox (First reduction section)][AltContent: textbox (Second reduction section)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    533
    583
    media_image5.png
    Greyscale

		Annotation of Fig. 4 of Nagamatsu.

Regarding claim 3, each of the second blades 221 is located between two adjacent first blades 222 to form a first divided path, a second divided path, a first reduction section, and a second reduction section, the first reduction section is located at the first divided path, the second reduction section is located at the second divided path, and the first reduction section and the second reduction section are staggered from each other along a radial direction of the hub (Fig. 4 above).
Regarding claim 4, the ring body 24 is connected to a top of the first blades and a top of the second blades (Figs. 1, 3).
Regarding claim 7, the heat dissipation fan further comprising a pair of ring bodies 23 and 24 (Fig.1) respectively connected to the blades, wherein the blades comprise a plurality of first blades 222 connected to the hub and a plurality of second blades 221 not connected to the hub (Fig. 4 above).
Regarding claim 8, the pair of ring bodies have different radial sizes (Fig. 1).
Regarding claim 9, the second blades 221 have a first end adjacent to the hub and a second end away from the hub, one of the pair of ring bodies is connected to the first blades and the second ends of the second blades (ring body 24), and the other of the pair of ring bodies is connected to the first blades and the first ends of the second blades (ring body 23; Fig. 1).
Regarding claim 12, the blade structure further comprises: a ring body 24 connected to the blades; and a partition 221 disposed at the ring body, wherein the partition is located between two adjacent blades and is located at an end of the blades away from the hub (Fig. 4 above).

Regarding claim 14, the heat dissipation fan is a centrifugal fan (Fig. 2).

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Kwok et al. (8,882,467), Keber et al. (8,109,731) and Lin et al. (6,877,954) are cited to show different centrifugal fan structures.

   Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745